                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                     CIVIL CASE NO. 3:17-cv-00393-MR


ROBERT BALLARD,             )
                            )
              Plaintiff,    )
                            )                 MEMORANDUM OF
     vs.                    )                 DECISION AND ORDER
                            )
FNU HATLEY, et. al.,        )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER comes before the Court on Defendants’ Motion for

Summary Judgment [Doc. 72].

I.    PROCEDURAL BACKGROUND

      On July 7, 2017, the Plaintiff Robert Ballard, proceeding pro se, filed

this action pursuant to 42 U.S.C. § 1983 for the violation of his civil rights

while incarcerated at the Lanesboro Correctional Institution in Polkton, North

Carolina (“Lanesboro C.I.”).1 [Doc. 1]. On January 10, 2018, the Court

reviewed the Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A

and ordered the Plaintiff to file an amended complaint within thirty days.

[Doc. 9].


1
 The Plaintiff has been transferred since his incarceration at Lanesboro CI and is now
housed at Central Prison in Raleigh, North Carolina.


        Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 1 of 12
      On March 2, 2018, the Plaintiff filed an Amended Complaint naming

the following persons as Defendants: (1) Mr. Herring, Superintendent,

Lanesboro Correctional; (2) J. Bennett, Assistant Superintendent, Lanesboro

Correctional; (3) Mr. Thompson, Nurse Supervisor, Lanesboro Correctional;

(4) Mr. Rogers, Assistant Superintendent, Lanesboro Correctional; (5) Mr. D.

Hatley, Unit Manager, Lanesboro Correctional; (6) Capt. Aaron, Captain,

Lanesboro Correctional; (7) Sergeant Simmons, Sergeant, Lanesboro

Correctional; (8) Nurse Parks, Nurse, Lanesboro Correctional; and (9) First

Shift Nurses, Lanesboro Correctional. [Doc. 12].2

      In the Amended Complaint, the Plaintiff alleges that he was transferred

to Lanesboro on May 9, 2017. [Id. at 8]. The Plaintiff alleges that he is

confined to a wheelchair and needs a handicapped cell and was transferred

to Lanesboro even though it is not a medical hospital. [Id. at 5, 7]. The

Plaintiff further alleges that Defendant Hatley denied Plaintiff a handicap cell

while at Lanesboro and that he has been “housed in a cell in medical for 21

days.” [Id. at 4].

      The Plaintiff further alleges that Defendant Thompson changed his



2 On September 10, 2018, the Plaintiff filed a Motion to Substitute Party Names to
substitute the following names for the claims against the First Shift Nurses: Eyho Parks
Amba Totou; Regina Hooks; Charlene Barrett; Oluwafuluke Abisogun; and Winnie
Kairuki. [Doc. 16]. On September 13, 2018, the Court granted the Plaintiff’s Motion and
substituted those Defendants. [Doc. 17].
                                           2

        Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 2 of 12
acuity level from A-3 to A-1. [Id. at 6]. The Plaintiff alleges that he should

be classified as acuity level A-3, because he has a “medical unstable chronic

disease requiring a chronic CARE unit” and he has been housed in such a

unit “since 2012.” [Id. at 5]. The Plaintiff alleges that Lanesboro is for

prisoners classified as A-1 and A-2 only. [Id. at 7].

      The Plaintiff alleges that he was denied the use of a shower for several

days; that he was kept in a cell that always had the lights on and had no hot

water; that he was denied medications; that he was denied clean clothing,

underwear, and bedding for nine days; and that he was chained with a waist

chain and handcuffs (by Defendants Aaron, Simmons, and three other

officers) because he knocked on his cell door to receive medical assistance.

[Id. at 4-8.] The Plaintiff alleges that the chains caused bruising on his wrists

and forced him to urinate on the floor because he could not use his

wheelchair. [Id. at 4-5].

      The Plaintiff further alleges that he has heart medications, blood

thinners, blood pressure, and several other medications that are scheduled

to be taken at the same time each morning. [Id. at 6]. The Plaintiff claims

that the nurses failed to provide him with his medications for up to twelve

hours in some instances. [Id.].




                                       3

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 3 of 12
      On August 2, 2018, the Court conducted a frivolity review of the

Plaintiff’s Amended Complaint and allowed the Plaintiff’s Eighth Amendment

claims against various Defendants to proceed. [Doc. 13].

      On February 21, 2019, Defendants Aaron, Bennett, Herring, Rogers,

Simmons, and Thompson filed an Answer to the Plaintiff’s Amended

Complaint. [Doc. 30]. On April 25, 2019, Defendants Totou, Abisogun, and

Kairuki filed an Answer to the Plaintiff’s Amended Complaint. [Doc. 35]. On

July 15, 2019, Defendant Hooks filed an Answer and Motion to Dismiss for

Failure to State a Claim. [Docs. 54; 56]. On October 25, 2019, the Court

granted Defendant Hooks’ Motion to Dismiss and dismissed her from this

action. [Doc. 67].

      On January 8, 2020, Defendants Aaron, Bennett, Herring, Rogers,

Simmons, Thompson, Totou, Abisogun, Kairuki, and Parks (collectively the

“Defendants”) filed a Motion for Summary Judgment. [Doc. 72]. On March

20, 2020, the Plaintiff responded.    [Doc. 78].   On May 26, 2020, the

Defendants replied. [Doc. 81].

II.   STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is


                                     4

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 4 of 12
genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or


                                       5

        Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 5 of 12
arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 174,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence

from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.

2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   DISCUSSION

       The Defendants claim that the Plaintiff failed to exhaust his

administrative remedies on his claims prior to filing this action on July 7,

2017. [Doc. 72 at 1]. As such, the Defendants claim that the Plaintiff’s

Amended Complaint should be dismissed pursuant to the Prison Litigation

Reform Act (“PLRA”). [Doc. 73 at 11 (citing 42 U.S.C. § 1997(a))].

       The PLRA states that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law,


                                      6

        Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 6 of 12
by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997(a). In Jones v. Bock, 549 U.S. 199 (2007), the Supreme Court stated

that “[t]here is no question that exhaustion is mandatory under the PLRA and

that unexhausted claims cannot be brought in court.” Id. at 211 (citing Porter,

534 U.S. at 524). The Supreme Court has highlighted that the exhaustion of

administrative remedies must occur before a civil action is commenced.

Porter v. Nussle, 534 U.S. 516 (2002). For example, a prisoner may not

exhaust his administrative remedies during the pendency of a Section 1983

action. See Germain v. Shearin, 653 Fed. Appx. 231, 234 (4th Cir. 2016);

French v. Warden, 442 F. App’x 845, 846 (4th Cir. 2011). In Anderson v.

XYZ Correctional Health Servs., 407 F.3d 674, 683 (4th Cir. 2005), the

Fourth Circuit determined that:

            [A]n inmate's failure to exhaust administrative
            remedies is an affirmative defense to be pleaded and
            proven by the defendant. That exhaustion is an
            affirmative defense, however, does not preclude the
            district court from dismissing a complaint where the
            failure to exhaust is apparent from the face of the
            complaint, nor does it preclude the district court from
            inquiring on its own motion into whether the inmate
            exhausted all administrative remedies.

      The North Carolina Department of Public Safety (“NCDPS”) has

established a three-step procedure governing submission and review of


                                       7

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 7 of 12
inmate grievances, which it refers to as the Administrative Remedies

Procedures (“ARP”). N.C. Gen. Stat. § 148-11A; Moore v. Bennette, 517

F.3d 717, 721 (4th Cir. 2008). Under the ARP, the inmate must submit a

grievance at step one and then may appeal an unfavorable decision from

step one at steps two and three. Id. A decision at step three of the ARP

exhausts the prisoners’ remedies under the PLRA. Id.

      The Defendants support their Motion for Summary Judgment with an

affidavit from Kimberly Grande, the Executive Director of the Inmate

Grievance Resolution Board. [Doc. 73-2]. Grande states that only grievance

No. 3100-2017-MCAS4-00301 (“Grievance ‘301”) and grievance No. 3100-

2017-MNWB2-02560 (“Grievance ‘560”) received a decision at Step Three

of the ARP before the Plaintiff filed this action on July 7, 2017. [Id at 3-4].

Grievance ‘301 alleged that the prison officials refused to replace the

Plaintiff’s headphones after they allegedly broke them and was resolved at

Step Three of the ARP on March 29, 2017. [Doc. 74-2 at 16-25]. Grievance

‘560 alleged that the prison officials were not giving the Plaintiff appropriate

medications and were refusing his several requests to take him to see a

doctor. [Doc. 12 at 6; Doc. 74-2 at 27-30]. That grievance was resolved at

Step Three of the ARP on May 25, 2017. [Doc. 74-2 at 2, 27-30]. All of the




                                       8

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 8 of 12
Plaintiff’s other grievances were resolved after the Plaintiff filed this lawsuit.

[Doc. 74-2 at 16-112].

      Grievance ‘301 regarded his headphones and therefore is not related

to his present claims. Grievance ‘560, however, is related to the Plaintiff’s

deliberate medical indifference claim because it alleges that he was not

being given appropriate medication or being allowed to see a doctor. [Doc.

74-2 at 27-30]. Because the Plaintiff received a decision at Step Three of

the ARP on that grievance, he exhausted his administrative remedies with

regard to that claim. N.C. Gen. Stat. § 148-11A; Moore, 517 F.3d at 721.

Because the all of the Plaintiff’s other grievances were resolved after the

Plaintiff filed this lawsuit, the Defendants have shown that the Plaintiff failed

to exhaust his administrative remedies with respect to all of his claims other

than the claims contained in the Grievance ‘560. [Doc. 74-2 at 16-112].

      The Plaintiff asserts that the prison officials never answered other

grievances that he filed, which prevented from exhausting his administrative

remedies with regard to those claims. [Doc. 78 at 3]. The Plaintiff, however,

does not provide any copies of his allegedly unanswered grievances.3 The

Plaintiff also does not provide any affidavits to support his assertion that


3 The Plaintiff kept copies of the grievances he filed, which makes his failure to provide
the allegedly unanswered grievances particularly noteworthy. [Doc. 74-2 at 112].


                                            9

        Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 9 of 12
prison officials failed to answer or document some of the grievances that he

filed.4

          The Plaintiff’s unsupported argument does not provide any evidence

to rebut the Defendants' showing that the Plaintiff failed to exhaust his

administrative remedies before filing this lawsuit. Eastern Shore Mkt. Inc. v.

J.D. Assoc.’s, LLP, 213 F.3d 174, 180 (4th Cir. 2000) (courts “need not

accept as true unwarranted inferences, unreasonable conclusions, or

arguments.”). Without such evidence, the Plaintiff has not presented a

sufficient forecast of evidence to survive the Defendants’ Motion for

Summary Judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986) (the plaintiff can survive a motion for summary judgment by providing

sufficient evidence so that “a reasonable jury could return a verdict for [the

plaintiff].”) Accordingly, the Defendants’ Motion for Summary Judgment will

be granted with respect to all of the Plaintiff’s claims other than those

contained in the grievance he filed on April 20, 2017. Because that grievance

was related to the Plaintiff’s Eighth Amendment medical deliberate

indifference claim, he may proceed on that claim alone.



4 Further, the Plaintiff filed thirteen other grievances between February 1, 2017 and
October 8, 2018, none of which allege that the prison officials were failing to respond to
the Plaintiff’s prior grievances. [Doc. 74-2 at 16-112]. Moreover, prison officials accepted,
answered, and documented those thirteen other grievances, showing that the Plaintiff’s
grievances were not being ignored.
                                             10

           Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 10 of 12
      In their Motion for Summary Judgment, the Defendants do not address

the underlying merits of the Plaintiff’s deliberate medical indifference claim,

instead asking the Court to allow them

            to either supplement their motion for summary
            judgment or file a subsequent motion for summary
            judgment to address the substance of Plaintiff’s
            Eighth Amendment medical deliberate indifference
            and conditions of confinement claims for conduct
            alleged to have occurred while he was confined at
            Lanesboro     Correctional  Institution, including
            Defendants’ Eleventh Amendment and qualified
            immunity defenses.

[Doc. 72 at 2]. Rule 56 does not contemplate or allow piecemeal summary

judgment motions. Even if the Rules did allow such piecemeal briefing, the

deadline for filing dispositive motions in this case has passed. Moreover,

this action has been pending for nearly three years and continued summary

judgment briefing would further delay its resolution.        Accordingly, the

Defendants’ request to present a supplemental motion for summary

judgment is denied.

IV.   CONCLUSION

      The Plaintiff did not receive a decision at Step Three of the ARP on

most of his grievances before filing this action. As such, the Plaintiff failed

to exhaust his administrative remedies on those claims. The Plaintiff did,

however, receive a decision at Step Three of the ARP on Grievance ‘560


                                      11

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 11 of 12
before he filed this action. [Doc. 74-2 at 26]. As such, the Plaintiff exhausted

his administrative remedies with regard to the claims in that grievance.

Accordingly, the Defendants’ Motion for Summary Judgment will be denied

with respect to Plaintiff’s claim for deliberate medical indifference as raised

in Grievance ‘560. The Defendants’ Motion will be granted with respect to

the Plaintiff’s other claims and those other claims will be dismissed without

prejudice. Dillard v. Anderson, No. 2:13-CV-31-FDW, 2010 WL 9553022, at

*2 n.2 (W.D.N.C. Sept. 6, 2010) (Whitney, C.J.). (“A dismissal for failure to

exhaust administrative remedies is without prejudice.”).

                                  ORDER

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion for

Summary Judgment [Doc. 72] is GRANTED IN PART and DENIED IN

PART. Specifically, the Motion is denied with respect to the Plaintiff’s Eighth

Amendment claim for deliberate medical indifference reflected in grievance

No. 3100-2017-MNWB2-02560, and the Motion is granted with respect to all

of the Plaintiff’s other claims. Those other claims are hereby DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.          Signed: June 10, 2020




                                       12

       Case 3:17-cv-00393-MR Document 82 Filed 06/10/20 Page 12 of 12
